ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                      )
                                                 )
Corinthian-WBCM, a Joint Venture                 ) ASBCA No. 62379
                                                 )
Under Contract No. N40080-15-C-0169              )

APPEARANCES FOR THE APPELLANT:                      Vivian Katsantonis, Esq.
                                                    Jonathan R. Wright, Esq.
                                                     Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Sean P. Morgan, Esq.
                                                    Devin A. Wolak, Esq.
                                                     Trial Attorneys

                                 ORDER OF DISMISSAL

       The parties have settled this dispute and jointly stipulate to dismissal with
prejudice. Therefore, this appeal is dismissed with prejudice.

       Dated: September 21, 2021



                                                 DANIEL S. HERZFELD
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62379, Appeal of Corinthian-WBCM,
a Joint Venture, rendered in conformance with the Board’s Charter.

       Dated: September 22, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
Board of Contract Appeals